
	
		I
		112th CONGRESS
		1st Session
		H. R. 2780
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Tiberi (for
			 himself and Mr. Neal) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  domestic production activities deduction rules relating to allowance of
		  deduction by United States contract manufacturers.
	
	
		1.Clarification of rules
			 relating to contract manufacturers
			(a)In
			 generalParagraph (10) of
			 section 199(d) of the Internal Revenue Code of 1986 is amended by inserting
			 the same qualified production activities income derived from
			 before any activity described in.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
				(2)No
			 inferenceNothing in any amendment made by this section shall be
			 construed to create any inference with respect to the application of section
			 199(d)(10) of the Internal Revenue Code of 1986, or the authority of the
			 Secretary of the Treasury to provide regulations for such application, on or
			 before the date of the enactment of such amendment.
				
